Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Groups II, claims 5-9, in the reply filed on 9/21/22 is acknowledged.  The traversal is on the ground(s) that both inventions fall under single invention between process and apparatus claims.  This is not found persuasive because the inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as Claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the apparatus as claimed can be used to practice another and materially different process, such as a process for performing separation of fumed non-silica particles.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (6) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The phrase of “for performing separation and dehydroxylation of fumed silica particles”, “for collecting a primary feed of fumed silica particles from a gaseous stream”, “for collecting a secondary feed of chlorine gas”, “for releasing the dehydrated fumed silica particles” and “for releasing the water molecules and other gases” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
In this view, the at least claim 5 has been interpreted as follows:
“A separator system comprising: a first inlet, wherein the first inlet is utilized for collecting a primary feed into a double entry cyclone, wherein the primary feed of particles is collected in a fluidized state; a second inlet, wherein the second inlet is utilized for collecting a secondary feed into the double entry cyclone; a main body of the double entry cyclone, wherein the main body of the double entry cyclone is utilized in treating the primary feed and the secondary feed along with heat inside the double entry cyclone; a first outlet, wherein the first outlet is utilized for releasing the dehydrated particles; and a second outlet, wherein the second outlet is utilized for releasing the water molecules and other gases after performing separation and dehydroxylation.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “rate law dCdt=? k [c]n” in line 4.  It is not clear that the “dCdt” and “k [c]n” stand for and means.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muschelknautz et al (US 20060230995; hereinafter Muschelknautz).
As regarding claim 5, Muschelknautz discloses the claimed invention for a separator system (4) comprising: a first inlet (17), wherein the first inlet is utilized for collecting a primary feed into a double entry cyclone, wherein the primary feed of particles is collected in a fluidized state; a second inlet (13), wherein the second inlet is utilized for collecting a secondary feed into the double entry cyclone; a main body (4) of the double entry cyclone, wherein the main body of the double entry cyclone is utilized in treating the primary feed and the secondary feed along with heat inside the double entry cyclone; a first outlet (25), wherein the first outlet is utilized for releasing the dehydrated particles; and a second outlet (22), wherein the second outlet is utilized for releasing the water molecules and other gases after performing separation and dehydroxylation.
As regarding claim 6, Muschelknautz discloses all of limitations as set forth above.  Muschelknautz discloses the claimed invention for wherein the vortex formation imparts centrifugal force (tangential cyclone inflow 17) on the fluidized fumed silica particles and the separation and dehydroxylation of the fumed silica particles happens for releasing dehydrated fumed silica particles and water molecules.
Regarding limitations recited in claims 6-9 which are directed to a manner of operating disclosed (cyclonic) separator system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773